UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-6028




IN RE:   HENRY LEE SMELTZER,




                                                       Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:05-cv-00493-PTS)


Submitted:   April 27, 2006                   Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Lee Smeltzer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry   Lee   Smeltzer   filed   a   petition   for    a   writ   of

mandamus alleging undue delay by the district court in ruling on

his 28 U.S.C. § 2254 (2000) petition.       The district court ruled on

the petition by order entered on January 26, 2006.              Accordingly,

the mandamus petition is now moot.         Therefore, although we grant

Smeltzer’s motion to proceed in forma pauperis, we deny as moot the

petition for mandamus relief.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          PETITION DENIED




                                   - 2 -